The Supreme Court providently exercised its discretion in granting that branch of the motion of the plaintiff in action No. 1 to transfer venue of that action from Nassau County to Kings County, since action No. 2 was commenced in Kings County prior to the commencement of action No. 1 in Nassau County (see Strasser v Neuringer, 137 AD2d 750, 751 [1988]), and the defendants failed to demonstrate the existence of circumstances which would have warranted transferring venue out of Kings County (see Gonzalez v Jian Ming Zhou, 270 AD2d 387 [2000]; cf. Gomez v Jersey Coast Egg Producers, 186 AD2d 629, 630 [1992]).
The defendants’ contentions regarding their separate motions to stay all proceedings pending the determination of a criminal action against the defendant Vincent M. Pacienza, and to quash a subpoena duces tecum that had been served upon a nonparty, are not properly before us, as the Supreme Court did not decide those motions and expressly referred them to the Supreme Court, Kings County, for determination (see Hawkins-Bond v Konefsky, 48 AD3d 417 [2008]; Katz v Katz, 68 AD2d 536, 542-543 [1979]).
*931The defendants’ remaining contentions are without merit. Fisher, J.P., Santucci, Dickerson, Chambers and Lott, JJ., concur.